Citation Nr: 1343159	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-06 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and asthma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to May 1956.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2010, the Veteran testified at a Board hearing before the undersigned.  A copy of the hearing transcript is associated with the claims folder.

In June 2010, the Board remanded this case to the RO, via the Appeals Management Center (AMC), for further evidentiary development.  In a June 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Order, the Court remanded the case to the Board pursuant to the terms of a Joint Motion for Remand.

In December 2012 and again in July 2013, the Board remanded the claim for additional development.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's COPD and asthma are related to in-service environmental exposures.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, COPD and asthma were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As the Board is, however, granting the only claim herein, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the service treatment records reflect that the Veteran reported pneumonia at the age of six and hay fever when the Veteran was younger.  As neither COPD, asthma, nor any other respiratory disorder was noted on the entrance examination report, the Veteran is presumed to have been in sound condition upon entry to service with regard to these disorders.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  The standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's disability both preexisted service and was not aggravated by service.  Id.  As there is no clear and unmistakable evidence of a respiratory disorder pre-existing service, the presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for direct service connection, rather than one based on aggravation of a pre-existing disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran contends that his diagnosed COPD and asthma began during service in December 1955, and the "doctors were amiss in their diagnosis" of a common cold while he was stationed in Berlin, Germany.  He claims he "never in [his] life had all this congestion and breathing problems like [he] had toward the end of [his] duty there in Berlin."  He specifically referenced the poor air quality in Berlin at that time due to air pollution.  The Veteran testified that he was in a mobile radio outfit and on a daily basis drove a radio jeep.  The service records confirm that the Veteran was a signal operator in Berlin and was treated for an upper respiratory infection, as well as tonsillitis and a common cold.  The Veteran's statements are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  He has thus met the in-service disease requirement.

As the Veteran has also been diagnosed with COPD and asthma, he has also met the current disability requirement.  The dispositive question in this case is thus whether the current disabilities are related to the in-service disease.  There are multiple medical opinions on this question.

In May 2010, Dr. C. wrote a letter noting that he and Dr. B. had being treating the Veteran for multiple disorders including COPD.  He noted that the Veteran's respiratory symptoms began shortly after service and persisted and worsened, and that "documentation exists for this."  He opined "within a reasonable degree of medical certainty" that environmental stimuli were the direct cause of the Veteran's COPD. As Dr. C explained the reasons for his conclusion based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Although there is no medical evidence of treatment shortly after service, the Veteran contends he went to the emergency room at Holy Name Hospital in Teaneck, New Jersey two months following discharge to receive treatment for respiratory problems and has had numerous bouts of breathing problems.  The Board finds this testimony competent and credible.  Although Dr. C. relied on the history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Board has found the Veteran's statements to be credible, and the positive medical nexus opinion based on these statements is therefore probative.

There are also multiple medical opinions against a nexus between the Veteran's COPD and asthma and service.  The parties to the Joint Motion found the July 2010 VA examiner's negative opinion to be inadequate and the Board will therefore not consider it further.  Similarly, the Board instructed in its December 2012 remand that the RO/AMC afford the Veteran a new examination followed by an opinion but the RO/AMC obtained only an addendum opinion from the July 2010 examiner.  The Board found in its July 2013 remand that the addendum opinion was inadequate and did not comply with the Board's remand instructions.  The Board will therefore not consider this opinion as well.  In September 2013, a VA nurse practitioner reviewed the claims file and opined that, in light of the lack of diagnosis of asthma or obstructive lung condition in service and the normal separation examination, the Veteran's current respiratory disorders were "less likely than not" related to air pollution and diesel exhaust during service.  In an October 2013 addendum, the nurse practitioner noted the Veteran's smoking history, which the evidence of record reflects included smoking a half a pack of cigarettes a day for 35 years and then stopping, and adhered to her opinion.  As the nurse practitioner explained the reasons for her conclusion based on an accurate characterization of the evidence of record, her negative nexus opinion is also entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The above reflects that there are conflicting positive and negative medical nexus opinions as to whether the Veteran's current COPD and asthma are related to his in-service environmental exposures or to something else, including his smoking.  As Dr. C. was at least as qualified to offer his positive opinion as the nurse practitioner and his reasoning was of similar probative value, the evidence on this question is approximately evenly balanced.  As the applicable statute and regulation require the Board to resolve the reasonable doubt created by this relative equipoise in the evidence in favor of the Veteran, the Board finds that the Veteran's COPD and asthma are related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for COPD and asthma is therefore warranted.


ORDER

Entitlement to service connection for COPD and asthma is granted.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


